

117 HRES 484 IH: Expressing the sense of the House of Representatives that the United States should not waive intellectual property rights relating to COVID–19 vaccines or treatments.
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 484IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mrs. Miller-Meeks (for herself, Mrs. Fischbach, Mr. Jordan, Mr. Norman, Mr. Gibbs, Mr. Van Drew, Mr. Budd, Mr. Hice of Georgia, Mr. Green of Tennessee, Mrs. Hinson, Mr. Rutherford, Mrs. Wagner, Ms. Mace, Mr. Duncan, Mr. Owens, Mr. C. Scott Franklin of Florida, Mr. Burchett, Mr. Hudson, Ms. Malliotakis, Mr. Emmer, and Ms. Cheney) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that the United States should not waive intellectual property rights relating to COVID–19 vaccines or treatments.Whereas building on decades of research and in conjunction with Operation Warp Speed, the United States pharmaceutical industry successfully developed three incredibly effective COVID–19 vaccines to date, with a fourth vaccine currently undergoing clinical trials;Whereas these vaccines are the most respected, most sought after vaccines in the world due to their exceptional efficacy and safety, which is due to both the painstaking work and investment during development as well as the diligent efforts of the United States pharmaceutical industry to qualify and oversee world-class manufacturing facilities to produce the vaccines;Whereas intellectual property protections are vital to incentivize innovation, including the innovations that directly led to the COVID–19 vaccines and may revolutionize future vaccine development efforts; andWhereas intellectual property protections have not contributed significantly to shortages of COVID–19 vaccines or had a significant effect on the pace of vaccinations, both of which are predominantly dependent on logistical challenges, raw material shortages, and other factors: Now, therefore, be itthat it is the sense of the House of Representatives that—(1)the policy of the United States should not be to waive valid intellectual property protections for COVID–19 vaccines or treatments, related manufacturing processes or technology, technology platforms used to develop COVID–19 vaccines or other medicines, or other related innovations; and(2)the policy of the United States should not be to strip innovators of valid intellectual property protections because it would undermine innovation, weaken the competitiveness of United States businesses, and damage our ability to respond to future pandemics.